Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 it is unclear if the body layer is the same as the first dielectric layer taught in claim 1 or a different layer.  If it is a different layer how can the alignment patterns be formed in the first dielectric layer and those same patterns be formed in the body layer as well when the body layer is part of the chip and the first dielectric layer fills recesses between the redistribution layer and the chip itself.
Claims 3 and 4 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pat. Pub. 2015/0348904).
Regarding claim 1, Huang teaches a semiconductor package comprising:
a first semiconductor chip including a first surface and a second surface facing the first surface including recesses therein [fig. 14, 36];
a first redistribution layer on the first surface of the first semiconductor chip [fig. 14, 26/26b and 76];

a first dielectric layer filling the recesses between the first redistribution layer and the first semiconductor chip to form alignment patterns overlapping the first surface of the first semiconductor chip [fig. 13, 68/24/28 with marks 70 therein].
Huang does not specifically state marks 70 are used for alignment purposes as they are disclosed as identification marks.  They are located directly above the chip and it would be obvious to use them as alignment marks to indicate where each chip is during bonding.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Huang by using the identification marks for alignment purposes as well.  The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of utilizing known processes to ensure successful device fabrication. Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Regarding claim 2, Huang discloses the semiconductor package of claim 1, wherein the first dielectric layer comprises at least two alignment patterns [fig. 13, there are a plurality of marks 70].
Regarding claim 5, Huang teaches the semiconductor package of claim 1, further comprising:

a third redistribution layer formed on the second dielectric layer, the third redistribution layer configured to electrically connect with the first semiconductor chip [fig. 11 and 14, 56].
Regarding claim 7, Huang discloses the semiconductor package of claim 1, wherein the first semiconductor chip comprises:
a plurality of sub connection terminals configured to electrically connect with the second redistribution layer [fig. 5a, die 36 terminals are connected to pads 38, paragraph  [0019] teaches a plurality of pads, it is inherent they are connected to a plurality of terminals];
a body layer including the second surface [fig. 5a, 40]; and
a plurality of sub connection pads in the body layer such that the plurality of sub connection pads are aligned with the plurality of sub connection terminals [fig. 5a, 38, paragraph [0019], teaches a plurality of pads 38].
Regarding claim 10, Huang teaches the semiconductor package of claim 1, further comprising:
A plurality of posts on the second redistribution layer in proximity of the first semiconductor chip [fig.14, 44].
Regarding claim 11, Huang discloses the semiconductor package of claim 10, further comprising:

Regarding claim 12, Huang teaches a semiconductor package comprising:
a first semiconductor chip [fig. 14, 200]; and
a second semiconductor chip connected with the first semiconductor chip [fig. 14, 102], the second semiconductor chip including,
a body layer including an upper surface and a lower surface facing the upper surface, an active region on the lower surface of the body layer [fig. 14, die 36, molding 32/32a/32b and the posts 44 can be considered a body layer with active region on the lower surface], and
alignment patterns including a dielectric material on the upper surface of the body layer [dielectric layer 68/24/28 with alignment patterns 70, as explained above it would be obvious to use marks 70 as alignment patterns as they correspond with the chip below].
Regarding claim 13, Huang discloses the semiconductor package of claim 12, wherein the alignment patterns comprise:
At least two alignment patterns [figs. 5b and 14, marks 70 as well as 30/32a].
Regarding claim 14, Huang teaches the semiconductor package of claim 13, wherein the alignment patterns are adjacent to corners of the body layer, and are spaced apart from each other in a diagonal direction of the body layer [fig. 5 shows alignment patterns 30/32a spaced apart in a diagonal direction, fig. 14 shows 70 adjacent to corners of the body layer].

Regarding claim 16, Huang teaches the semiconductor package of claim 12, further comprising:
A first redistribution layer configured to expose at least part of the active region on the lower surface of the second semiconductor chip [fig. 14, 50];
A first dielectric layer formed on the first redistribution layer, the first dielectric layer including a first opening configured to expose at least part of the first redistribution layer [fig. 14, 52]; and
A second redistribution layer on the first redistribution layer and the first dielectric layer [fig. 14, 56]
Regarding claim 17, Huang discloses the semiconductor package of claim 16, wherein the second semiconductor chip comprises:
a plurality of sub connection terminals configured to electrically connect with the first redistribution layer [fig. 5a, die 36 terminals are connected to pads 38, paragraph [0019] teaches a plurality of pads, it is inherent they are connected to a plurality of terminals], ; and
a plurality of sub connection pads in the body layer such that the plurality of sub connection pads are aligned with the plurality of sub connection terminals [fig. 5a, 38, paragraph [0019] teaches a plurality of pads 38].
Regarding claim 18, Huang teaches a semiconductor package comprising: 
a plurality of external connection terminals [fig. 14, 62];

a first dielectric layer including a first opening configured to expose the lower electrode pads [fig. 14, 52];
a first redistribution layer (RDL) on the first dielectric layer, the first RDL configured to electrically connect with the plurality of lower electrode pads [fig. 14, 50];
a plurality of post lower pads on the first redistribution layer, the plurality of post lower pads configured to electrically connect with the first redistribution layer [fig. 14, 50 where 32/32a/32b connect can be interpreted as pads]; 
a plurality of posts on the plurality of post lower pads [fig. 14, 32/32a/32b];
a first semiconductor chip on the first redistribution layer such that the first semiconductor chip is between the plurality of posts [fig. 14, 36];
a mold layer surrounding the plurality of posts and the first semiconductor chip [fig. 14, 44]; 
a second dielectric layer on the plurality of posts, the first semiconductor chip, and the mold layer, the second dielectric layer configured to expose the plurality of posts, the second dielectric layer including alignment patterns protruding inward towards the first semiconductor chip [fig. 14, 28/24/68 with alignment patterns 70, as explained above it would be obvious to use marks 70 as alignment patterns as they correspond with the chip below]; and
a second redistribution layer on the second dielectric layer, the second redistribution layer configured to electrically connect with the plurality of posts [fig. 14, 26/26a/26b].

At least two alignment patterns in the second dielectric layer protruding inward towards the first semiconductor chip [fig. 14, there are at least two marks 70].
Regarding claim 20, Huang shows the alignment marks at the center of the package but not at the center of the chip itself.  However, this appears to be merely a rearrangement of parts or a design choice of alignment mark placement and one of ordinary skill in the art would have been led to this configuration through routine experimentation and optimization to achieve desired efficiency in chip bonding and placement. Shifting the placement of a feature would not have modified the operation of the device, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, the particular placement of a feature in a device was held to be an obvious matter of design choice,  see In re Kuhle, 526 F.2d 553, 118 USPQ 7, MPEP 2144.04 (V)

Allowable Subject Matter
Claims 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        /ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816